Citation Nr: 0316560	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  99-03 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bladder cancer.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Hal Smith









INTRODUCTION

The veteran served on active duty from November 1977 to March 
1978 and from March 1979 to March 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1998 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The RO denied entitlement to service connection for bladder 
cancer.  

In March 2001 the Board remanded the claim to the RO for 
additional development and adjudicative action.  

In January 2002 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  Bladder cancer was not shown in active service or for 
many years thereafter; nor was such disabling to a 
compensable degree during the first post service year.  

2.  The probative, competent evidence of record does not link 
bladder cancer to service on any basis, to include exposure 
to chemicals such as red lead primer paint, blue depth acid 
pain, or asbestos.  



CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by active 
service; nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.303, 3.655, 3.307, 3.309 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) discloses that 
they are negative for complaint of or treatment for a bladder 
condition during service.  

Postservice private records reflect that the veteran was 
diagnosed with bladder cancer in 1997.  In a September 1997 
letter the veteran's private physician stated that the 
veteran "relates various chemical exposures while in the 
service of the Coast Guard, which may have some association 
with the disease."  

In August 1998, the veteran underwent a VA examination with a 
fee basis oncologist.  In a separate report dated in 
September 1998, the examiner said that he was unable to 
document a clear association between red lead primer paint, 
blue depth acid paint, and asbestos as etiologic agents for 
the veteran's bladder cancer.  The examiner noted that this 
opinion was based on research that included contacting the 
Environmental Protection Agency (EPA).  

Added to the record in February 1999 was a copy of the 
September 1997 letter from the veteran's private physician.  
The word "may" was underlined and the words "more likely 
than not" were hand written on the letter.  

In an addendum dated in May 1999, in response to VA's request 
for clarification, the veteran's private physician stated 
that his opinion of September 1997 was based on the veteran's 
related history.  

In March 2001, the Board remanded the claim for additional 
evidentiary development, to include a medical examination.  
The veteran was notified that failure to report for a 
scheduled examination without good cause might adversely 
affect the outcome of his claim for service connection for 
bladder cancer pursuant to 38 C.F.R. § 3.655.  

The veteran failed to report for a scheduled examination in 
March 2002.  


Criteria

Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West Supp. 2002);  38 C.F.R. § 3.303 (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, or peacetime service after December 31, 1946, 
and post service development of a presumptive disease such as 
cancer to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.309 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  


Residuals Of Exposure To Asbestos

Claims involving entitlement to service connection for 
asbestos-related disorders are not subject to any special 
statutory or regulatory provisions.  However, VA has provided 
adjudicators with some guidelines in addressing claims 
involving asbestos exposure, as set forth in Veterans 
Benefits Administration Manual M21-1, Part VI, Paragraph 
7.21.

The manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  

Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  The manual notes that lung cancer associated with 
asbestos exposure originates in the lung parenchyma rather 
than the bronchi.

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.

High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  This is 
significant considering that, during World War II, several 
million people employed in U.S. shipyards and U.S. Navy 
veterans were exposed to asbestos since it was used 
extensively in military ship construction.  Many of these 
people have only recently come to medical attention because 
the latent period varies from 10 to 45 or more years between 
first exposure and development of the disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).

The manual goes on to say that the clinical diagnosis of 
asbestos requires a history of asbestos exposure and 
radiographic evidence of parenchymal lung disease.  In 
reviewing claims for service connection, it must be 
determined whether or not military records demonstrate 
asbestos exposure in service; it should be determined whether 
or not there was asbestos exposure pre-service and post- 
service; and it should be determined if there is a 
relationship between asbestos exposure and the claimed 
disease.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service by reason of 
having served aboard a ship.  Dyment v. West, 13 Vet. App. 
141 (1999); Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); VAOPGCPREC 4-00.  


38 C.F.R. § 3.655 - Failure to Report for Department of 
Veterans Affairs Examinations


When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  

Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA.  38 C.F.R. § 
3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62 (1992)).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  


Analysis

Preliminary Matter: Duty to Assist

There was a significant change in the law during the pendency 
of this appeal in view of the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify) and 
is therefore more favorable to the veteran.  Accordingly, the 
amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.  The duty to notify has been satisfied as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  The RO, through it issuance of its 
October 1998 rating decision, November 1998 statement of the 
case, June 1999 and January 2003 supplemental statements of 
the case, and associated correspondence, has given the 
veteran notice of the information and evidence necessary to 
substantiate his claim.  That is, he was provided with notice 
of the regulations pertaining to the disability at issue, a 
rationale of the denial, and he was notified of his appellate 
rights.  

In a September 2001 letter the RO specifically advised the 
veteran of the VCAA, the evidence necessary to establish 
entitlement, what had been done on his claim, what 
information or evidence he needed to submit, and what VA 
would do to assist him.  He was advised of evidence he could 
submit himself or to sufficiently identify evidence and if 
private in nature to complete authorization or medical 
releases so that VA could obtain the evidence for him.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of him 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2003).

In January 2003 the RO issued a supplemental statement of the 
case wherein it furnished the provisions of the new law and 
clearly indicated that it had fully considered them and 
applied them to the veteran's claim.

As indicated above, the veteran has been notified of his 
procedural and appellate rights.  During the appeal process, 
he has exercised several of these rights.  For instance, he 
has been afforded the opportunity to present information and 
arguments in favor of his claim, and he has in fact done so.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

As evidenced by the RO's development and adjudication of the 
issue currently on appeal, VA has notified the veteran of the 
information and evidence necessary to substantiate his claim.  
As noted above, the RO has notified the veteran of the VCAA, 
with notification resulting in additional evidence.

The Board must note that the RO, by direction of the Board, 
complied with the criteria referable to developing claims 
under the new law, but such compliance was only to the extent 
permitted by the veteran.  As will be again noted below, the 
veteran failed to report for a Board directed medical 
examination arranged by the RO which was to include a file 
opinion addressing the etiology of the disability at issue 
for which service connection is claimed.

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretation of the law.

Lastly, this is not a case in which the Board is applying the 
VCAA in the first instance.  The claim has been developed 
pursuant to the VCAA, and the RO readjudicated the issue 
consistent with the Board's remand directives when it issued 
a supplemental statement of the case in January 2003, at 
which time VCAA was fully considered and applied.


Service Connection

As noted above, the veteran's failure to cooperate in the 
development of a claim for service connection by choosing not 
to report for examination permits VA to decide the claim on 
the evidence of record.  38 C.F.R. § 3.655.  


In this case, the SMRs are negative for evidence of bladder 
cancer.  The initial report of this disability was in 1997, 
many years after service separation.  The Board has 
considered the veteran's private physician's statement that 
the veteran's cancer "may" have some association with 
chemical exposure in service, but the statement is deemed to 
be speculative, at best.  

The physician indicated that his opinion was based solely on 
the veteran's related history and not on verified medical 
history.  The Board observes that the CAVC has held that 
medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).

More credible is the examination as provided by a fee basis 
oncologist who stated that he could not document a clear 
association between the bladder cancer and any of the 
specific chemicals identified by the veteran.  His report 
indicated that his opinion was based on research and contact 
with the EPA.  Moreover, the veteran failed to appear for a 
scheduled genitourinary and/or oncological examination to 
determine the current nature, extent of severity, and 
etiology of the bladder cancer.  

The probative and competent evidence of record fails to 
establish the incurrence of bladder cancer during military 
service or within the year thereafter, to include as a result 
of exposure to red lead primer paint, blue depth acid paint, 
or asbestos.  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal.  However, as the preponderance of the 
evidence is against the claim on appeal, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b) (West Supp. 2002; 38 C.F.R. 
§ 3.102 (2002).  


ORDER

Entitlement to service connection for bladder cancer is 
denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

